Citation Nr: 1648325	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  05-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for heart disease, to include as due to exposure to herbicide agents and/or secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicide agents and/or secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in April 2007, November 2012, August 2013, and November 2015, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in July 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed diabetes mellitus, type II, was not manifest during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicide agents.

2.  The Veteran's currently diagnosed hypertension was not manifest during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicide agents.
3.  The Veteran's currently diagnosed heart disease was not manifest during service or within one year of separation; is not attributable to an in-service disease or injury, to include exposure to herbicide agents; and is not proximately due to, or aggravated by, a service-connected disability.

4.  The Veteran's currently diagnosed peripheral neuropathy of the left lower extremity is not attributable to an in-service disease or injury, to include exposure to herbicide agents, and is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2004, April 2007, and December 2007.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 C.F.R. § 3.159.  All available treatment records have been associated with the claims file.  The record includes VA, private and service treatment records, as well as records related to the Veteran's application for disability benefits with the Social Security Administration.  The Board notes it remanded this matter in November 2015 to ensure all available service treatment records have been obtained and associated with the claims file due to a discrepancy in the Veteran's social security number in a past request for these records.  In May 2016, VA received a response through the Personnel Information Exchange System (PIES) that indicates all available service treatment records are included in the Veteran's claims file.  In the November 2015 remand, the Board also directed the Agency of Original Jurisdiction (AOJ) to seek records related to a possible application for Vocational Rehabilitation benefits.  The AOJ has confirmed these records do not exist, and the Veteran reported in December 2015 that he has never applied for Vocational Rehabilitation benefits.  Thus, the Board concludes all available records have been associated with the claims file.

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

Here, the medical evidence of record establishes the Veteran has been diagnosed as having the claimed disabilities.  However, there is no evidence of record that indicates these disabilities may be related to service other than through the presumptive provisions based on herbicide exposure in Vietnam, which hinges upon a factual determination that is within the purview of the Board.  There must be some evidence that links a condition to service beyond the Veteran's assertion to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Therefore, a VA examination is unnecessary regarding the claims that are the subject on this appeal.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In April 2007, the Board remanded the remaining claims on appeal with several other claims for substantive development.  Although much of the development in the Board's April 2007 remand focused on the Veteran's service connection claim for post-traumatic stress disorder, the Board directed the AOJ to secure the Veteran's service personnel records and SSA records, which are relevant to the claims remaining on appeal.  The AOJ obtained the requested records and associated them with the claims file prior to recertification to the Board.  The Board's November 2012 and August 2013 remands were necessary to ensure the Veteran was afforded due process with respect to the provision of a hearing, which was conducted before the undersigned in July 2015.  The final remand in November 2015 sought any outstanding records that may be related to the Veteran's claims; however, as previously noted, there are no additional service treatment records or Vocational Rehabilitation records available.  As such, all the necessary development directed by the Board has been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served on active duty for 90 day or more during a period of war or after December 31, 1946, certain chronic diseases, to include diabetes and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e) may be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established a claimant has been exposed to herbicides, certain listed diseases, including diabetes, ischemic heart disease and early-onset peripheral neuropathy, will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time.  38 C.F.R. § 3.309(e).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The record establishes the Veteran has been diagnosed as having diabetes mellitus, type II; hypertension; coronary artery disease; and peripheral neuropathy of the left lower extremity.  Thus, the current disability requirement has been met with respect to all four claims on appeal.  The only issue that remains is whether there is a nexus between the current disabilities and an injury or disease in service, to include exposure to herbicides; or to a service-connected disability, either by causation or aggravation.

As an initial matter, the Veteran does not contend, and the record does not otherwise suggest, that the current disabilities that constitute chronic diseases with the meaning of 38 C.F.R. § 3.309(a) (diabetes, hypertension, and coronary artery disease) were manifest in service or within a year of service discharge.  The available service treatment records, to include the Veteran's separation examination report, provide no indication that any of the claimed disabilities were present in service.  The records shows the Veteran was first treated for diabetes in 1994, hypertension in 1982, and a heart condition in 1992.  The Veteran separated from service in March 1975.  Therefore, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.307(a)(3) for any of the claimed disabilities.

The Veteran has asserted that he has all four of the claimed disabilities as a result of herbicide exposure in service.  The Board notes service connection is warranted on a presumptive basis for diabetes, ischemic heart disease and early-onset peripheral neuropathy, but not hypertension, under 38 C.F.R. § 3.307(a)(6), if the record establishes the Veteran was exposed to herbicide agents in service; however, in this case, the record does not establish the Veteran was exposed to herbicide agents in service, including during his service aboard the USS America off the coast of Vietnam.

The Veteran has conceded that he never stepped foot on land in Vietnam.  In Haas v. Peake, the United States Court of Appeals for the Federal Circuit held a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection.  525 F.3d 1168, 1172 (Fed. Cir. 2008).  The Federal Circuit found VA's "requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Id.  Thus, the Veteran's service aboard the USS America does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.313(a), because he never went ashore from the ship on which he served.

In a more recent case, the Court of Appeals for Veterans Claims (Court) determined VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  While this case may ultimately expand VA's definition of inland waterways, the Court's determination does not affect the outcome of this case because the Veteran has not claimed, and the record does not otherwise establish, that he served in the inland waterways of Vietnam, including harbors such as Da Nang.  The record reflects the USS America, an aircraft carrier, operated in the Gulf of Tonkin during the Veteran's time aboard the ship.  The Gulf of Tonkin does not constitute an inland waterway, as it is a body of water located off the coast of northern Vietnam and southern China.

The Veteran rather claims he was exposed to herbicide agents aboard the USS America.  Yet, a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicates review of numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships during the Vietnam era reveals no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC reported it cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The Board finds the JSRRC report more probative than the Veteran's assertions because its research is based upon official service department data and documents concerning the actual use of herbicide agents during the Vietnam era, as opposed to the Veteran's recollection of events more than forty years ago.  Thus, the preponderance of evidence is against a finding that the Veteran was exposed to herbicide agents during service.  As such, service connection is not warranted for any of the claimed disabilities on presumptive basis under 38 C.F.R. § 3.307(a)(6) or on a direct basis on a theory that relates to herbicide exposure in service because herbicide exposure has not been established in this case.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).

The Board has also considered direct service connection outside of the context of herbicide exposure, but there is no evidence of diabetes, hypertension, coronary artery disease, or peripheral neuropathy in service; or an in-service injury or disease that would lead to these conditions.  The Veteran was examined at separation from service and no abnormalities were found.  Further, the Veteran has not reported an in-service injury or disease, other than herbicide exposure, that requires further consideration with regard to direct service connection.  During the July 2015 hearing, the Veteran confirmed he was only seeking service connection for the claimed disabilities on the basis of herbicide exposure, which has not been found in this case.  Thus, the Board finds service connection is not warranted for any of the claimed disabilities on a direct basis.

The Board also finds further consideration of secondary service connection is not warranted because there is no evidence that suggests a service-connected disability caused or aggravated any of the claimed disabilities.  The Board notes the Veteran specifically claimed heart disease and peripheral neuropathy as secondary to diabetes, but, as previously explained, the Board finds service connection for diabetes is not warranted on a direct or presumptive basis.  The Veteran has not asserted, and the record does not otherwise suggest, any of the claimed disabilities are caused or aggravated by the Veteran's other service-connected disabilities, to include post-traumatic stress disorder, bilateral hearing loss, and tinnitus.

In sum, the preponderance of evidence is against a finding that the Veteran was exposed to herbicide agents in service, and service connection is not warranted for any of the claimed disabilities on this basis.  The record does not otherwise establish the claimed disabilities are a result of an injury or disease in service or manifest within one year of separation from service.  As the Veteran's service connection claim for diabetes fails, the secondary service connection claims premised on diabetes as a service-connected disability also fail, as there is no evidence that suggests any of the Veteran's other service-connected disabilities caused or aggravated the claimed disabilities.  As the preponderance of evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claims for diabetes, hypertension, heart disease, and peripheral neuropathy of the left lower extremity must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


